Citation Nr: 0833779	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for status post discectomy with fusion at 
C5-6, C6-7 has been received.

2.  Entitlement to service connection for status post 
discectomy with fusion at C5-6, C6-7.  

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION


The veteran had active service from February 1969 to February 
1989.

In March 2003, the RO denied the veteran's claim for service 
connection for status post discectomy with fusion at C5-6 and 
C6-7.  The veteran filed a notice of disagreement (NOD) in 
April 2003, and the RO issued a statement of the case (SOC) 
in August 2004.  The veteran did not file a substantive 
appeal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a two RO rating decisions.

In May 2005, the RO denied service connection for a lumbar 
spine disability.  The veteran filed a NOD in November 2005, 
and the RO issued a SOC in March 2007.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2007.

In August 2006, the RO granted the veteran's petition to 
reopen his claim for status post service connection for 
discectomy with fusion at C5-6, C6-7, and denied the 
underlying service connection claim, on the merits.  The 
veteran filed a NOD in October 2006, and the RO issued a SOC 
in March 2007.  The veteran filed a substantive appeal (via a 
VA Form 9) in February 2008.

Regardless of what the RO has done, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
As the Board must first decide whether new and material 
evidence to reopen the claim for service connection for 
cervical spine disability has been received before it can 
address the matter on the merits-and in light of the Board's 
favorable action on the petition to reopen-the Board has 
characterized the appeal as encompassing the two matters on 
the title page.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

In September 2008, the undersigned VLJ of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008) and 
38 C.F.R. § 20.900(c) (2007).

The Board's decision on the petition to reopen the claim for 
service connection for status post discectomy with fusion at 
C5-6, C6-7 is set forth below.  The claims for status post 
discectomy with fusion at C5-6, C6-7, on the merits, and for 
service connection for a lumbar spine disability, are 
addressed in the remand following the order; these matters 
are being remanded to RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In a March 2003 rating decision, the RO denied the 
veteran's claim for service connection for status post 
discectomy with fusion at C5-6 and C6-7.  The veteran filed a 
NOD with this decision in April 2003, and RO issued a SOC in 
August 2004.  Although notified of the SOC and the applicable 
time period for filing a substantive appeal via an enclosed 
VA Form 9, in a letter dated later that month, the veteran 
did not perfect an appeal.

3.  The evidence received since the March 2003 rating 
decision and August 2004 SOC includes evidence that is not 
cumulative or redundant of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2003 and August 2004 denials of veteran's claim 
for service connection for status post discectomy with fusion 
at C5-6 and C6-7 are final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
status post discectomy with fusion at C5-6 and C6-7 are met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the petition 
to reopen, the Board finds that all notification and 
development action needed to fairly the to reopen has been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110, 1131;38 C.F.R. § 3.303..  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As indicated above, in March 2003, the RO denied the claim 
for service connection for a cervical spine disability. The 
veteran filed a NOD in April 2003, and RO issued a SOC in 
August 2004.  Although notified of the SOC, and the 
applicable time period for filing a substantive appeal via an 
enclosed VA Form 9, in a letter dated later that month, the 
veteran did not file a substantive appeal in response to the 
SOC.  Hence, as the veteran did not perfect his appeal of the 
March 2003 rating decision, and no other exception to 
finality applies, the decisions are  final as to the evidence 
of record at the time of that decision and the August 2004 
SOC, and are not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c)(3); 38 C.F.R. §§ 3.104(a), 
20.302(b), 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran's filed a request to reopen his 
claim in January 2005.  Regarding petitions to reopen filed 
on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the August 2004 rating decision, the RO denied service 
connection because there was no indication that the veteran's 
cervical spine disability was related to service.  The 
evidence before the RO at that time indicated that the 
veteran had multiple current cervical spine disabilities, and 
included several letters from one of the veteran's treating 
physicians, Dr. Lindley.  In an April 2003 letter, Dr. 
Lindley noted that the veteran developed numbness in the 
hands around 1992, as demonstrated by medical records, and 
that, in Dr. Lindley's opinion, the veteran's disability of 
the cervical spine began in 1992 and should therefore be 
service connected.  In an October 2003 letter, Dr. Lindley 
noted several references in the service medical records to 
mild back strain, low back pain, lumbosacral strain, and a 
left shoulder injury.  He concluded that the veteran was 
experiencing some problems with his back and shoulder as far 
back as March 1970.  The Board notes that the veteran's 
military service ended in February 1989; therefore Dr. 
Lindley's April 2003 opinion indicated that the veteran's 
cervical spine disability began after, rather than during, 
service, and his October 2003 letter did not relate any 
current back disability to service.

Evidence associated with the claims file since  the August 
2004 SOC includes a May 2005 letter from Dr. Lindley.  In 
that letter, Dr. Lindley again noted the veteran's in-service 
back symptoms.  He opined that the veteran's condition 
persisted rather than resolving, and that the "problems he 
has today most likely did originate in the 1970s and 1980s."  
This evidence had not been considered by agency adjudicators 
in connection with the previously denied claim, and this 
evidence is not cumulative or redundant of evidence 
previously of record.  Thus, it constitutes "new" evidence.  
Moreover, although Dr. Lindley's May 2005 letter did not 
refer to a specific cervical spine disability, this evidence 
nevertheless indicates a possible nexus between a current 
cervical spine disability and the veteran's service, and 
therefore relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for status post discectomy 
with fusion at C5-6, C6-7 are met.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2007).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for status post 
discectomy with fusion at C5-6, C6-7 has been received, the 
appeal is granted.


REMAND

The Board's review of the record reveals that further RO 
action on the underlying claim for service connection for 
status post discectomy with fusion at C5-6, C6-7, as well as 
the claim for service connection for a lumbar spine 
disability, is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The veteran has been diagnosed with multiple cervical and 
lumbar spine disabilities, resulting in multiple cervical and 
lumbar spine operations.  While, as noted above, Dr. Lindley 
indicated that "the [back] problems" that the veteran has 
today are likely related to service, he did not identify a 
particular disability of the back, either cervical or lumbar, 
or fully explain his rationale for concluding that the 
veteran's in-service back symptomatology persisted and 
resulted in a particular current back disability.  A VA 
examination and opinion addressing the nature and etiology of 
current cervical and lumbar spine disabilities is therefore 
warranted.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
shall result in denial of the reopened claim for service 
connection for status post discectomy with fusion at C5-6, 
C6-7, and may well result in denial of the claim for service 
connection for a lumbar spine disability (as the original 
claim for service connection for a lumbar spine disability 
will be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
status post discectomy with fusion at C5-6, C6-7, on the 
merits, and for a lumbar spine disability.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should ensure that its letter to 
the veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for service connection for status 
post discectomy with fusion at C5-6, C6-7, on the merits, and 
for a lumbar spine disability.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim(s) for service connection for 
status post discectomy with fusion at C5-
6, C6-7, on the merits, and/or for a 
lumbar spine disability.   

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current cervical and lumbar spine 
disabilities.  The, with respect to each 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for status post 
discectomy with fusion at C5-6, C6-7, and 
for a lumbar spine disability.  If the 
veteran fails, without good cause, to 
report to the scheduled examination , in 
adjudicating the reopened claim for 
service connection for cervical spine 
disability, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment, 
especially as they have been advanced on the Board's docket.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELIINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


